UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7178



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH ALAN WATSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-99-23)


Submitted:   November 9, 2005          Decided:     November 30, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Alan Watson, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, Robert Joseph
Seidel, Jr., Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Keith Alan Watson seeks to appeal the district court’s

order dismissing for lack of jurisdiction Watson’s motion filed

under Fed. R. Civ. P. 60(b), but characterized by the district

court as a successive 28 U.S.C. § 2255 (2000) motion.               This court

previously has reviewed the district court’s dismissal of this

order in its review of Watson’s appeal from the district court’s

dismissal of the underlying § 2555 motion.               See United States v.

Watson,     No.   04-7455   (4th   Cir.   Aug.   30,     2005)   (unpublished).

Accordingly, we deny a certificate of appealability because Watson

has   not    made    a   substantial      showing   of     the   denial   of   a

constitutional right, and we dismiss this appeal as duplicative.

See 28 U.S.C. § 2253(c) (2000).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      DISMISSED




                                     - 2 -